Title: From James Madison to Henry Dearborn, 6 September 1807
From: Madison, James
To: Dearborn, Henry



Sir.
Monticello Sepr. 6. 1807

The Chevalr. de Foranda has stated in a letter to the Dept. of State, that one thousand dollars having been advanced by Don. H. Salcedo, to Lt. Pike during his late expedition, he requests that the reimbursement may be placed at his disposal.  The President gives his sanction to the measure, with an intimation that it be referred to your department for execution.  Will you be so obliging as to give the proper orders in the case.  Foronda has been informed that the reimbursement would come from your funds and would not be delayed.  Yours with great respect

James Madison

